Citation Nr: 0123062	
Decision Date: 09/21/01    Archive Date: 09/24/01

DOCKET NO.  99-07 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for right ear hearing 
loss disability, currently rated as 10 percent disabling. 

2.  Entitlement to an increased rating for tinnitus, 
currently rated as 10 percent disabling. 

3.  Entitlement to an increased rating for neck scars, 
currently rated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	R. A. LaPointe, Attorney at 
Law


ATTORNEY FOR THE BOARD

C. Fetty, Counsel
INTRODUCTION

The veteran had active service from December 1976 to May 
1981.

This appeal arises from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, that, inter alia, denied 
entitlement to an increased evaluation for right ear hearing 
loss disability, denied entitlement to an increased 
evaluation for tinnitus, and assigned an increased (10 
percent) rating for neck scars.  The veteran has appealed to 
the Board of Veterans' Appeals (Board) for higher ratings for 
each of these disorders.

The veteran has not requested a hearing. 

This case was previously before the Board in August 2000.  At 
that time the Board denied an increased evaluation for right 
ear hearing loss, denied an increased evaluation for 
tinnitus, and remanded the claim for an increased rating for 
neck scars.  The veteran appealed that part of the Board 
decision that denied claims for increased ratings to the 
United States Court of Appeals for Veterans Claims 
(hereinafter, Court or CAVC).  The Court subsequently vacated 
the Board's denials of an increased evaluation for right ear 
hearing loss and for tinnitus and remanded them to the Board 
for readjudication.

The separate issue of entitlement to an increased rating for 
neck scars, which was remanded in the August 29th 2000 Board 
decision, was not vacated by the COVA order.  Although it 
remains shown as an issue on appeal on the cover of this 
remand decision, it is not affected by the CAVC order nor is 
it addressed in the Board's remand below.  However, the RO 
should take note that the new notice and duty to assist 
requirements discussed below also apply to that issue as 
well.  Please refer to the REMAND portion of the August 29th 
Board decision for the remand instructions for the claim of 
entitlement to an increased rating for neck scars.




REMAND

While this case was pending before the Court, the Veterans 
Claims Assistance Act of 2000 (hereinafter referred to as the 
VCAA) became law.  This law changed VA's duty to assist an 
appellant in developing facts pertinent to a claim for VA 
benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 1991 & Supp. 
2001).  Because of the change in the law, the Office of 
General Counsel for VA, on behalf of the Secretary, filed a 
joint motion to remand the two issues denied on appeal.  The 
Court granted the motion to remand in a January 25, 2001 
Order, and the case was returned to the Board for compliance 
with the directives stipulated in the motion.  The motion 
itself called for readjudication of the two denied claims in 
accordance with Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991) in light of the new statutory requirements of the 
VCAA. 

As noted above, during the pendency of this appeal the VCAA 
was enacted.  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminates the concept of a well-grounded claim.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The purpose of this remand to allow the RO to give the 
veteran notice of the changes in the law brought about by the 
VCAA and to readjudicate the claims under the requirements of 
Karnas, supra.  Also, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92.  The Board has identified pertinent 
changes in the law which must be considered by the RO and of 
which the veteran must be given notice. 

According to 38 U.S.C. § 5103(a) (West Supp. 2001), "Upon 
receipt of a complete or substantially complete application, 
the Secretary shall notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of that 
notice, the Secretary shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, the Secretary, in 
accordance with section 5103A of this title and any other 
applicable provisions of law, will attempt to obtain on 
behalf of the claimant."

According to 38 U.S.C.A. § 5103A (West Supp. 2001), "The 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary."

VA's duty to assist also includes providing a medical 
examination or obtaining a medical opinion where such is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West Supp 2001). 

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained at 38 
U.S.C.A. §§ 5103, 5103A, and 5107 (West 
1991 & Supp. 2001) are fully complied with 
and satisfied. 

2.  Thereafter, the RO should readjudicate 
all issues on appeal.  If the benefits 
sought remain denied, the appellant and 
the appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations including the pertinent 
changes in the law brought about by the 
VCAA.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


